UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4305


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY SELLERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:08-cr-00944-MBS-21)


Submitted: January 24, 2022                                       Decided: March 30, 2022


Before THACKER and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Parks N. Small, Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
United States Attorney, Leesa Washington, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Sellers appeals from the district court’s amended order and opinion

granting relief and reducing his sentence pursuant to the First Step Act of 2018. * In his

opening brief, Sellers argued that the district court failed to adequately explain its reasons

for imposing what Sellers characterized as an upward variant sentence on Count 41, aiding

and abetting in the possession with intent to distribute a quantity of cocaine within 1000

feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 860(a), and 18 U.S.C.

§ 2. Sellers abandons this claim in his reply brief and argues instead that the district court

erred by failing to explain its reasons for not imposing a downward variant sentence on

Count 41. Because he failed to raise this issue in his opening brief, it is waived. See

Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (recognizing that

issues raised for first time in reply brief are waived). Accordingly, we affirm the district

court’s order. United States v. Sellers, No. 5:08-cr-00944-MBS-21 (D.S.C. June 22, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
         Sellers filed a notice of appeal from the district court’s initial opinion and order
granting partial relief under the First Step Act. Because the court subsequently granted
Sellers’ motion for reconsideration, the initial order is no longer in effect.

                                              2